In an action, inter alia, to recover damages for fraud, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Nicolai, J.), entered February 16, 2006, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law dismissing the complaint, the plaintiffs failed to raise a triable issue of fact as to whether the defendants owed them a fiduciary duty which they breached, engaged in fraud, or made a negligent representation (see J.A.O. Acquisition Corp. v Stavitsky, 8 NY3d 144 *889[2007]; Heaven v McGowan, 40 AD3d 583 [2007]). Thus, the defendants’ motion for summary judgment dismissing the complaint was properly granted. Miller, J.E, Crane, Ritter and Lifson, JJ., concur.